Citation Nr: 0534186	
Decision Date: 12/19/05    Archive Date: 12/30/05	

DOCKET NO.  03-14 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for a left knee disorder, 
claimed as derangement of the left knee.


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from February 20, to May 8, 
1952.  

This case once again comes before the Board of Veterans' 
Appeals (Board) pursuant to a May 2005 Order of the United 
States Court of Appeals for Veterans Claims (Court).  In that 
Order, the Court vacated a September 2004 decision of the 
Board denying entitlement to service connection for a left 
knee disorder, and, in so doing, remanded the case to the 
Board for further action consistent with a May 2005 Joint 
Motion for Remand.  The case is now, once more, before the 
Board for appellate review.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

At the time of the aforementioned Board decision in September 
2004, the Board denied entitlement to service connection for 
a chronic left knee disability, essentially on the basis that 
the veteran's left knee disorder preexisted his period of 
active military service, and was not aggravated therein.  The 
Court, by reference to the aforementioned May 2005 Joint 
Motion for Remand, found that, while the veteran's left knee 
disorder may, in fact, have preexisted his entry upon active 
military service, the Board, in its September 2004 decision, 
failed to set forth "adequate reasons or bases" for its 
determination that there had not been an increase in the 
veteran's left knee disability during service.  Under the 
circumstances, the Board was "obligated to conduct a critical 
examination of the justification for (its) decision."  

The Board notes that the service medical records are 
unavailable, and that Surgeon General Office (SGO) records 
reveal the veteran was admitted in April 1952 for a diagnosis 
of osteochondritis dissecans of the "knee joint."  The 
record reveals no surgery and that no injury was coded for 
the case.  It was further noted the disorder was considered 
to have existed prior to service.

In an April 2002 VA treatment report, the veteran stated that 
prior to service, he dislocated his knee and was told he had 
calcium deposits and a floating mass.  He stated that his 
knee was aggravated by his military service, which comprised 
approximately 21/2 months. 

In light of the above, the Board finds that a medical 
examination and opinion is necessary to address the concerns 
in the Joint Motion for Remand.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 2003, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem. 

2.  The veteran should then be afforded a 
VA orthopedic examination by a specialist 
in order to more accurately determine the 
exact nature and etiology of his claimed 
left knee disability.  As regards the 
requested examination, all pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  The 
diagnoses of any chronic left knee 
disorders must be provided.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place should be included in 
the examination report.  

Following completion of the orthopedic 
examination, the examining physician 
should offer his opinion as to the 
following:

(a)	Whether the veteran currently 
suffers from any chronic left knee 
disability; and if so,
(b)	Whether any chronic left knee 
disability is related to service, to 
include the osteochondritis dissecans 
treated during service; and if so,
(c)	Whether the osteochondritis 
dissecans noted during service 
underwent a permanent increase in 
severity of the underlying disorder 
beyond the natural progression of the 
disorder during the veteran's 
approximately 21/2 month period of 
active military service.  

All such information and opinions, when 
obtained, should be based upon sound 
medical principles, review of the claims 
file, and examination of the veteran.  
The rationale for the opinions should be 
provided.

3.  The RO should then review the 
veteran's claim for service connection 
for a left knee disability.  Should the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
last SSOC in May 2004.  An appropriate 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

